Citation Nr: 1827884	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-38 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD); and if so whether service connection is warranted. 

2. Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Stacey P. Clark, Attorney


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 1968 to October 1969 and had prior active duty for training which has not been verified. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board notes that the September 2014 Form 9 perfecting the Veteran's appeal for entitlement to service connection for acquired psychiatric disorder and the March 2015 Form 9 perfecting the Veteran's appeal for entitlement to a compensable rating for hearing loss both indicated that the Veteran wanted a Board hearing. In June 2016 and January 2017 the Veteran's representative withdrew the Veteran's hearing requests. 

The issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A June 2005 Board decision denied the Veteran's claim of entitlement to service connection for acquired psychiatric disorder, to include PTSD. 

2. The evidence added to the record since the June 2005 Board decision is neither cumulative nor redundant of the evidence of record at the time of the decision, and it raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection an acquired psychiatric disorder, to include PTSD.

3. For the entire appeal period the Veteran's left ear hearing loss has been manifested by no worse than Level IV hearing loss.

4. For the entire appeal period the Veteran's right ear hearing loss has been manifested by no worse than Level II hearing loss.


CONCLUSIONS OF LAW

1. The June 2005 Board decision that denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is final. 38 U.S.C. § 7105 (2012); 20.1104 (2017).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for acquired psychiatric disorder, to include PTSD. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).

3. The criteria for a compensable disability rating for bilateral hearing loss have not been met for any period on appeal. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2. 4.3, 4.7, 4.10, 4.85, Diagnostic Code (DC) 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. New and Material Evidence for Acquired Psychiatric Disorder

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed. 38 C.F.R. §§ 20.1100, 20.1103. The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Regardless of the AOJ's actions, given the previous unappealed denial of the claim on appeal, the Board has a legal duty under 38 U.S.C. §§ 5108, 7104 (2012) to address the question of whether new and material evidence has been received to reopen the claim for service connection. This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis. See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).

The Board finds new and material evidence sufficient to reopen the Veteran's claim of service connection for acquired psychiatric disorder, to include PTSD.

A June 2005 Board decision denied the Veteran's claim for service connection for acquired psychiatric disorder, to include PTSD because the Board found that the Veteran did not have a current diagnosis of PTSD; and the evidence did not establish a nexus between service and his other psychiatric disorders. As the Board denied the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, the decision is final. 38 U.S.C. § 7105 (b); 20.1104 (2017).

Since the June 2005 Board decision new and material evidence has been added to the record. New evidence pertinent to this case includes VA treatment records and a December 2011 private psychiatric medical opinion. 

The Veteran's VA treatment records note that the Veteran was diagnosed with PTSD in August 2008. The VA treatment records indicate that since August 2008, the Veteran has been treated for PTSD.

The VA treatment records are new and material evidence. The records are not redundant of past evidence and therefore new. The treatment records are material because they go to the unestablished fact of whether the Veteran has a current diagnosis of PTSD. Therefore, the VA treatment records are new and material evidence. 

The December 2011 the Veteran's private psychiatrist diagnosed the Veteran with PTSD, major depressive disorder without psychotic features, anxiety disorder not otherwise specified, and panic disorder with agoraphobia. The private psychiatrist opined that all of the Veteran's psychiatric diagnosis and their symptoms are solely and directly causally related to the trauma sustained while serving in service in Vietnam and South Korea.

The December 2011 psychiatric opinion is new and material evidence. The opinion is not redundant of past evidence and therefore new. The psychiatric opinion is material because it goes to the unestablished fact of whether the Veteran has a current diagnosis of PTSD and whether there is a nexus between the Veteran's other acquired psychiatric disorders and his service. Therefore, the December 2011 private psychiatric, medical opinion is new and material evidence. 

In making the determination of materiality, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). Since the Veteran has provided new and material evidence, reopening this claims are in order. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

III. Compensable Rating for Hearing Loss

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017). 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings." See Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

The Veteran is currently assigned a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 for his bilateral hearing loss. He contends that he is entitled to a higher disability rating. The Veteran's specific hearing loss complaints are that he must turn up the TV/radio in order to hear it and he has problems with speech discrimination. The appellate period for this claim began in January 2011, one year prior to the Veteran's application for a compensable disability rating.

The assignment of a disability rating for hearing impairment is "derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered." Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993). Specifically, organic impairment of hearing acuity is rated using audiological test results, obtained by a state-licensed audiologist, and the basic rating method involves using both the results of controlled speech discrimination tests (Maryland CNC) and the average decibel threshold level as measured by puretone audiometry tests at the frequencies of 1000, 2000, 3000, and 4000 Hertz. 38 C.F.R. § 4.85 (a). Tests are conducted without hearing aids.

VA rating criteria for evaluating hearing loss disability provide ratings from 0 (noncompensable) to 100 percent, based on the results of controlled speech discrimination tests together with the results of puretone audiometry tests. 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100. "Puretone threshold average," as used in Table VI, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four. Average puretone decibel (dB) loss is located on Table VI along a horizontal axis, and percent of speech discrimination is located along a vertical axis. These axes intersect to determine the Roman numeral designation for hearing impairment in each ear. The results are then matched between the "better" ear and the "poorer" ear on Table VII to produce a disability rating under Diagnostic Code 6100.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral. 38 C.F.R. § 4.86 (a). Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral. Thereafter, that numeral will be elevated to the next higher numeral. 38 C.F.R. § 4.86 (b). Table VIa will also be utilized if an examiner certifies that the use of a speech discrimination test is not appropriate because of language difficulties, inconsistent speech decimation scores, etc. 38 C.F.R. § 4.86 (c).

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court) held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. Martinak, 21 Vet. App. at 455. The Court also noted, however, that even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination. Id. 

In August 2012, the Veteran underwent an audiological examination. The examiner indicated that the Veteran's puretone threshold were not valid for testing purposes. The examiner explained that despite repeated attempts and reinstruction, the test results were not reliable and were not suitable for rating purposes. The examiner noted that test results were strongly suggestive of a non-organic hearing loss. There was variability in responses to puretones of up to 25 decibels with retest. The examiner also found the use of the speech discrimination score was not appropriate for rating purposes because the Veteran's language difficulties, cognitive problems, and inconsistent speech discrimination scores that make combined use of puretone average and speech discrimination scores inappropriate. The examiner found that the Veteran's hearing loss did not impact ordinary conditions of daily life including ability to work.  

In April 2015, the Veteran underwent another VA audiological examination. The Veteran's puretone threshold test demonstrated:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
50
60
LEFT
	25
25
70
85
85

The examiner found that a word discrimination score was not appropriate for this Veteran in either ear because of language difficulties, cognitive problems, inconsistent word recognition scores, etc. The average threshold for the right ear was 43 and 56 for the left. The examiner found no functional impact on ordinary conditions of daily like, including the ability to work due to the Veteran's hearing loss. 

As the examiner certified that a word discrimination score was deemed not appropriate, Table VIa is applicable. Under Table VIa, the Veteran's right ear yields Level II hearing loss and for his left ear Level IV hearing loss. Application of Table VII yields a zero percent disability rating for the Veteran's bilateral hearing loss. 

In the absence of any additional medical evidence showing a more severe hearing disability, and based on the results of the audiological evaluations discussed above, the Veteran's hearing loss has not approximated the criteria for a compensable evaluation at any time during this appeal. The Board acknowledges the Veteran's complaints regarding the functional impact of his hearing loss on his daily life. However, the evaluation of hearing loss is predicated upon the results of the audiology studies of record. See Lendenmann, supra. As such, a compensable rating is denied.

In Martinak, supra, the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. With this in mind the Board has considered the Veteran's statements with regard to his hearing loss disability, as noted in his submitted statement and the lack of functional impacts noted in his examinations. However, by its very nature his disability involves difficulty with hearing acuity. He has reported having difficulty with hearing acuity. Thus, his reported symptoms are the very symptoms considered in the rating criteria and do not represent an exceptional or unusual disability picture. See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding "that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech"). The inherent purpose of the schedular rating criteria is to determine, as far as practicable, the severity of functional impact resulting from a service-connected disability, including any resultant occupational and social impairment, and therefore contemplates the Veteran's difficulties functioning in social and occupational environments due to hearing loss. Accordingly, the Board finds that the Veteran's reported hearing-related difficulties concerning speech discrimination and turning the volume up on the TV/radio are factors contemplated in the regulations and schedular rating criteria. See also Doucette, 28 Vet. App. at 369 (holding that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure . . . an inability to hear or understand speech or to hear other sounds in various contexts . . . are contemplated by the schedular rating criteria"). The Board already takes into consideration the functional impact of the Veteran's hearing loss, and, as such, the Board is tasked with taking all of the Veteran's symptoms into consideration when evaluating hearing loss.  See Martinak, supra. The symptoms of his disability have been accurately reflected by the schedular criteria. The effects arise due to the underlying hearing impairment contemplated by the rating, and are not sufficient to suggest an unusual disability picture inconsistent with the applicable criteria in this case. Id. As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected hearing loss disability is adequate, and a referral for extraschedular rating is not required. Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321 (b)(1).

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C. § 5107 (b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for acquired psychiatric disorder, to include PTSD is reopened, and to this extent only, the appeal is granted.

Entitlement to a compensable disability rating for service-connected bilateral hearing loss is denied.



REMAND

Unfortunately, due to reasons that follow, a remand is required. Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate claim development assistance.

In September 2014, the Veteran stated that during his June 2014 VA examination he was confused by the VA psychiatrist. The Veteran stated that the examination was conducted in English and that his primary language is Spanish. In September 2017, the Veteran's representative requested that the Veteran be entitled to another examination conducted in English. Providing the Veteran the benefit of the doubt and noting that the Veteran's audiological examiners certified that a language barrier was a reason not to conduct a speech discrimination test, the Board finds that another VA examination conducted in Spanish is warranted. However, the Board notes that the record indicates that the Veteran in past VA examinations was uncooperative. VA's duty to assist is a two-way street, and the Veteran cannot wait passively in those situations where his assistance to VA is necessary. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Therefore, upon remand the Veteran is reminded to fully cooperate with his VA examiner in order to assist in the development of his claim.

The Board also finds that the June 2014 VA examination is inadequate for adjudication. The examiner diagnosed the Veteran with anxiety disorder, unspecified depressive disorder, and other specified obsessive compulsive and related disorder. However, the examiner did not provide in opinion as to whether these psychiatric disorders were etiologically related to service. Therefore, upon remand a psychiatric examination is required to provide an etiology opinion concerning all of the Veteran's currently diagnosed psychiatric disabilities.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA psychiatric examination, conducted in Spanish, if at all possible, to determine the etiology of the Veteran's psychiatric disorder with an appropriate examiner. All indicated tests and studies should be conducted. The electronic claims file must be made available to the examiner, and the examination report must reflect that it has been reviewed. At the conclusion of the physical examination and record review, address the following questions:

(a). Identify all current psychiatric disabilities, to include depression, anxiety, other specified obsessive compulsive and related disorder, and panic disorder to include agoraphobia.

(b). For each identified psychiatric disabilities the examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset during military service or is otherwise etiologically related to service. 

(c). With regard to PTSD, the examiner should indicate whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied. If not, the examiner should address why such a diagnosis is not warranted. If a PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and the Veteran's verified in-service stressor of fear of hostile military or terrorist activity.

(d). The examiner must provide a detailed rationale for all opinions and reconcile it with all pertinent evidence of record. If an opinion cannot be rendered without resorting to pure speculation, the examiner should explain why.

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


